DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 08/02/2022.

In the response to the Non-Final Office Action 04/27/2022, the applicant states that claims 1-8, 10, 12-19, and 21 have been amended. Claims 1-22 are pending.


Claims 1-8, 10, 12-19, and 21 have been amended. In summary, claims 1-22 are pending in current application.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.
Regarding to Information Disclosure Statement, the objection is hereby withdrawn.

Regarding to claim 1, and claim 12, the applicant argues that Neither Rothberg and Pelissier, nor any combination of the two, discloses or suggests determining a location of a body part of the user in the video and determining an indication of a target position based in part on the location. The arguments have been fully considered, but are not persuasive. The examiner cannot concur with the applicant for following reasons:
 Rothberg discloses “determine a location of a body part of the user in the video”. For example, in Fig. 3A and paragraph [0195], Rothberg teaches the predetermined region near shoulder is determined and is located on a graphical image of the subject 301; 
    PNG
    media_image1.png
    585
    418
    media_image1.png
    Greyscale
 . In Fig. 5A and paragraph [0202], Rothberg teaches ultrasound is contacted to the body part as illustrated in Fig. 5A; Rothberg further teaches contacting locations. 
    PNG
    media_image2.png
    514
    315
    media_image2.png
    Greyscale
 In Fig. 5B and paragraph [0205], Rothberg teaches the computing device 504 uses the marker 510 to identify a position and orientation of the ultrasound device 502 in the image 512; Rothberg further teaches ultrasound device 502 is located at a location of a body part as illustrated in Fig. 5B. In Fig. 8A and paragraph [0222], Rothberg teaches a scanning region 810 in the captured images is identified as illustrated in Fig. 8A. 
Rothberg discloses “determine an indication based in part on the location of the body part of the user”. In Fig. 3A and paragraph [0195], Rothberg  teaches the coarse instruction 302 comprises a symbol 308, e.g., a star, showing where the predetermined region is located on a graphical image of the subject 301. In Fig. 5B and paragraph [0205], Rothberg teaches the computing device 504 positions the instruction 516 in the augmented reality interface using the identified a position and orientation; Rothberg further teaches the instruction 516 is overlaid onto the image 512 such that at least a portion of the instruction 516 is overlaid onto the ultrasound device 502 in the image 512; Rothberg further more teaches ultrasound touches the body part at a location
    PNG
    media_image3.png
    351
    307
    media_image3.png
    Greyscale
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 20170360411 A1) and in view of Pelissier (US 20170105701 A1).
Regarding to claim 1 (Currently Amended), Rothberg discloses an apparatus ([0082]: the computing device is a mobile smartphone or a tablet; Fig. 1; [0182]: ultrasound system; capture an ultrasound image containing a target anatomical view; the computing device 104 provides an indication to the operator using a display), comprising: 
a processing device in operative communication with an ultrasound device (Fig. 5A; [0202]: an ultrasound device 502 is communicatively coupled to a computing device 504 via a communication link 512; Fig. 15B; [0308]:  an ultrasound device 1514 is in wired and wireless communication with a computing device 1502; the computing device 1502 comprises an audio output device 1504, an imaging device 1506, a display screen 1508, a processor 1510, a memory 1512, and a vibration device 1509), the processing device configured to (Fig. 5A; [0202]: a computing device; Fig. 1B; [0308]: the computing device; a processor): 
capture video with a front-facing camera on the processing device ([0098]: the computing device is a mobile smartphone or a tablet; Fig. 5A; [0202]:  a front-facing imaging device 506 in a smartphone captures non-acoustic images; 
    PNG
    media_image4.png
    458
    494
    media_image4.png
    Greyscale
Fig. 5B; [0204]:  a non-acoustic image 512 of the ultrasound device 502 is captured by the imaging device 506 in a smartphone; a smartphone captures video as illustrated in Fig. 5B; [0295]: a video sequence), the video depicting the ultrasound device and portions of a user near the ultrasound device (Fig. 5B; [0204]:  a non-acoustic image 512 of the ultrasound device 502 is captured by the imaging device 506 in a smartphone; a smartphone captures video as illustrated in Fig. 5B; [0295]: a video sequence); 
determine a location of a body part of the user in the video (Fig. 3A; [0195]: the predetermined region near shoulder is determined and is located on a graphical image of the subject 301; 
    PNG
    media_image1.png
    585
    418
    media_image1.png
    Greyscale
 Fig. 5A; [0202]: ultrasound is contacted to the body part as illustrated in Fig. 5A; contacting locations; 
    PNG
    media_image2.png
    514
    315
    media_image2.png
    Greyscale
 Fig. 5B; [0205]: the computing device 504 uses the marker 510 to identify a position and orientation of the ultrasound device 502 in the image 512; ultrasound device 502 is located at a location of a body part as illustrated in Fig. 5B; Fig. 8A; [0222]: a scanning region 810 in the captured images is identified as illustrated in Fig. 8A); 
determine an indication based in part on the location of the body part of the user (Fig. 3A; [0195]: the coarse instruction 302 comprises a symbol 308, e.g., a star, showing where the predetermined region is located on a graphical image of the subject 301; Fig. 5B; [0205]: the computing device 504 positions the instruction 516 in the augmented reality interface using the identified a position and orientation; the instruction 516 is overlaid onto the image 512 such that at least a portion of the instruction 516 is overlaid onto the ultrasound device 502 in the image 512; ultrasound touches the body part at a location), wherein the indication is indicative of a target position of the ultrasound device (Fig. 5B; [0205]: the computing device 504 positions the instruction 516 in the augmented reality interface using the identified a position and orientation; the instruction is near and above the ultrasound device and part of body as illustrated in Fig. 5B; 
    PNG
    media_image3.png
    351
    307
    media_image3.png
    Greyscale
; Fig. 8D; [0226]: An instruction 822 is superimposed over the captured non-acoustic image and scanning area of the body to guide the operator); and 
display, simultaneously, the video and an instruction for moving the ultrasound device (Fig. 5B; [0204]: a video and an instruction are displayed simultaneously as illustrated in Fig. 5B; an instruction 516 is indicative of a direction for the operator to move the ultrasound device 502; a symbol indicates a location of the target anatomical plane; an ultrasound image 514 is captured by the ultrasound device 502 and is overlaid onto the image 512; 
    PNG
    media_image5.png
    734
    876
    media_image5.png
    Greyscale
Fig. 5B; [0207]:  the identified pose of the ultrasound device 502 in the image 512 may be employed to overlay other elements onto the image 512 separate from the instruction 516; Fig. 8D; [0226]:  a non-acoustic image is captured by the imaging device 805 and a subject 818 is holding an ultrasound device 820; an instruction 822 is superimposed over the captured non-acoustic image to guide the operator to capture an ultrasound image containing a target anatomical view), wherein the instruction comprises the indication (Fig. 5B; [0205]: the computing device 504 positions the instruction 516 in the augmented reality interface using the identified a position and orientation; the instruction is near and above the ultrasound device and part of body as illustrated in Fig. 5B; 
    PNG
    media_image3.png
    351
    307
    media_image3.png
    Greyscale
 ).
Rothberg implicitly disclose capturing video in Fig. 5A, Fig. B, and paragraphs [0202], [0204], and [0295] as described above.
However, Rothberg fails to explicitly disclose capturing video.
In same field of endeavor, Pelissier teaches:
capturing video ([0067]: a suitable video camera captures video; [0068]: patient imaging device 104 transmits the video stream to local user interface device 102; local user interface device 102 displays the video stream from patient imaging device 104 to the operator on a display 102A; Fig. 3; [0077]:  a video stream 404 is captured by camera 104);
display, simultaneously, the video and an instruction for moving the ultrasound device (Fig. 3; [0077]:  an ultrasound image 402 captured by probe 103 and a video stream 404 captured by camera 104 are displayed simultaneously on display 102A of local user interface device 102; Fig. 4; [0078]: the display includes ultrasound image 402 and video stream 404 as well as controls that may be used by an expert to provide direction and feedback to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothberg to include capturing video; display, simultaneously, the video and an instruction for moving the ultrasound device as taught by Pelissier. The motivation for doing so would have been to help inexperienced ultrasound users to capture accurate images in less time, ultimately leading to improved patient care and reduced costs; to display an ultrasound image 402 captured by probe 103 and a video stream 404 captured by camera 104 simultaneously on display 102A of local user interface device 102 as taught by Pelissier in Fig. 3, Fig. 4, and paragraphs [0032] and [0077-0078].

Regarding to claim 2 (Currently Amended), Rothberg in view of Pelissier discloses the apparatus of claim 1, wherein the body part comprises a head and/or a shoulder (Rothberg; [0195]: an indication indicates the predetermined area; a shoulder area and head; 
    PNG
    media_image6.png
    181
    298
    media_image6.png
    Greyscale
).

Rothberg in view of Pelissier further discloses wherein the body part comprises a head and/or a shoulder (Pelissier; [0054]: the patient's body; slide with respect to the patient's body, for example, toward the head)

Regarding to claim 3 (Currently Amended), Rothberg in view of Pelissier discloses the apparatus of claim 1, wherein the processing device comprises a smartphone or a tablet having a touch screen, the smartphone or the tablet configured to display, on the touch screen, the video and the instruction for moving the ultrasound device (Rothberg; [0020]: the computing device is a mobile smartphone or a tablet; [0026]: a mobile smartphone or a tablet; Fig. 5A; Fig. 5; [0204]: the display 508 in the computing device 504 displays an augmented reality interface; Fig. 5B; [0205]: the computing device 504 positions the instruction 516 in the augmented reality interface using the identified a position and orientation).

Regarding to claim 4 (Currently Amended), Rothberg in view of Pelissier discloses the apparatus of claim 1, 
receive, from the ultrasound device, ultrasound data collected from the user (Fig. 5A; [0202]: an ultrasound device 502 is communicatively coupled to a computing device 504 via a communication link 512; Fig. 5B; [0204]: an ultrasound image 514 captured by the ultrasound device 502 is overlaid onto the image 512; Fig. 15B; [0308]: an ultrasound device 1514 is wired and wireless communication with a computing device 1502); and
wherein the processing device is further configured to display, simultaneously with the video and the instruction, an ultrasound image generated based on the ultrasound data (Rothberg;  Fig. 5B; [0204]: an instruction 516 is indicative of a direction for the operator to move the ultrasound device 502; a symbol is indicating a location of the target anatomical plane; an ultrasound image 514 captured by the ultrasound device 502 is overlaid onto the image 512; 
    PNG
    media_image7.png
    469
    588
    media_image7.png
    Greyscale
Fig. 5B; [0207]:  the identified pose of the ultrasound device 502 in the image 512 is employed to overlay other elements onto the image 512 separate from the instruction 516; Fig. 8D; [0226]:  a non-acoustic image is captured by the imaging device 805; a subject 818 is holding an ultrasound device 820;  an instruction 822 is superimposed over the captured non-acoustic image to guide the operator, e.g., the subject, to capture an ultrasound image containing a target anatomical view).
Rothberg in view of Pelissier further discloses wherein the processing device is further configured to display, simultaneously with the video and the instruction, an ultrasound image generated based on the ultrasound data (Pelissier; Fig. 3; [0077]:  display an ultrasound image 402 captured by probe 103 and a video stream 404 captured by camera 104  simultaneously on display 102A of local user interface device 102; 
    PNG
    media_image8.png
    334
    568
    media_image8.png
    Greyscale
 Fig. 4; [0078]: the display includes ultrasound image 402 and video stream 404 as well as controls that may be used by an expert to provide direction and feedback to a user; 
    PNG
    media_image9.png
    287
    476
    media_image9.png
    Greyscale
).

Regarding to claim 5 (Currently Amended), Rothberg in view of Pelissier discloses the apparatus of claim 1, wherein the processing device is further configured to receive, from the ultrasound device, ultrasound data collected from the user (Fig. 5A; [0202]: an ultrasound device 502 is communicatively coupled to a computing device 504 via a communication link 512; Fig. 5B; [0204]: an ultrasound image 514 captured by the ultrasound device 502 is overlaid onto the image 512; Fig. 15B; [0308]: an ultrasound device 1514 is wired and wireless communication with a computing device 1502), and wherein the instruction is generated based on the ultrasound data (Pelissier; [0078]: an expert provides direction and feedback to a user based on ultrasound image 402 and video stream 404 ; the display includes ultrasound image 402 and video stream 404 as well as controls are used by an expert to provide direction and feedback to a user; 
    PNG
    media_image9.png
    287
    476
    media_image9.png
    Greyscale
; Fig. 6; [0146]:  the expert drags and drops a targeting icon 121 onto patient video stream 404 to indicate the desired location of the probe).

Regarding to claim 6 (Currently Amended), Rothberg in view of Pelissier discloses the apparatus of claim 1, wherein the instruction comprises an instruction for moving the ultrasound device from a current position and orientation relative to the body part of the  user to the target position and orientation relative to the body part of the user (Rothberg; Fig. 8D; [0226]: an instruction 822 is superimposed over the captured non-acoustic image to guide the operator, e.g., the subject, to capture an ultrasound image containing a target anatomical view; 
    PNG
    media_image10.png
    444
    677
    media_image10.png
    Greyscale
).
Rothberg in view of Pelissier further discloses wherein the instruction comprises an instruction for moving the ultrasound device from a current position and orientation relative to the body part of the  user to the target position and orientation relative to the body part of the user (Pelissier; Fig. 6; [0146]: the expert drags and drops a targeting icon 121 onto patient video stream 404 to indicate the desired location of the probe; 
    PNG
    media_image11.png
    566
    476
    media_image11.png
    Greyscale
).

Regarding to claim 7 (Currently Amended), Rothberg in view of Pelissier discloses the apparatus of claim 1, wherein  the ultrasound device comprises an array of ultrasound transducers having an aperture that enables both shallow and deep scanning (Rothberg; Fig. 15A; [0303]: the ultrasonic transducers includes, for example, one or more capacitive micromachined ultrasonic transducers (CMUTs), one or more CMOS ultrasonic transducers (CUTs), one or more piezoelectric micromachined ultrasonic transducers (PMUTs), and/or one or more other suitable ultrasonic transducer cells; Fig. 5B; [0202]: the computing device 504 uses the tracked location of the ultrasound device in the non-acoustic images to overlay one or more elements onto the non-acoustic images to form an augmented reality interface; Fig. 5B; [0205]: the instruction 516 is overlaid onto the image 512; Fig. 8D; [0226]).

Regarding to claim 8 (Currently Amended), Rothberg in view of Pelissier discloses the apparatus of claim 1, wherein the ultrasound device is a handheld and ultrasound-on-a-chip device (Rothberg; Fig. 15A; [0303]: the ultrasound circuitry 1505 comprises one or more ultrasonic transducers monolithically integrated onto a single semiconductor die; the ultrasonic transducers may be formed the same chip as other electronic components in the ultrasound circuitry).

Regarding to claim 9 (Original), Rothberg in view of Pelissier discloses the apparatus of claim 1, wherein the video and the instruction comprise an augmented-reality interface (Rothberg; Fig. 5B; [0204]: displays an augmented reality interface; [0207]: the augmented reality interface overlays the ultrasound image 610 and an ultrasound device symbol 608 onto an image of an ultrasound device 602; [0208]: augmented reality arrows).

Regarding to claim 10 (Currently Amended), Rothberg in view of Pelissier discloses the apparatus of claim 1, wherein the ultrasound device comprises one or more capacitive micromachined ultrasound transducers (CMUTs) (Fig. 15A; [0303]: the ultrasonic transducers includes one or more capacitive micromachined ultrasonic transducers; CMUTs).

Regarding to claim 11 (Original), Rothberg in view of Pelissier discloses the apparatus of claim 1, wherein the processing device is configured to receive the instruction from another processing device associated with a remote expert (Pelissier; Fig. 4; [0078]:  a graphical display is produced at a remote interface device 118; the display includes ultrasound image 402 and video stream 404 as well as controls that may be used by an expert to provide direction and feedback to a user; Fig. 6; [0146]: the expert drags and drops a targeting icon 121 onto patient video stream 404 to indicate the desired location of the probe).

Regarding to claim 12 (Currently Amended), Rothberg discloses a method ([0075]: a method is provided that comprises using at least one computing device comprising at least one processor to perform; [0082]: the computing device is a mobile smartphone or a tablet; Fig. 1; [0182]: ultrasound system; capture an ultrasound image containing a target anatomical view; the computing device 104 provides an indication to the operator using a display), comprising: 
capturing video with a front-facing camera on a processing device in operative communication with an ultrasound device (Fig. 5A; [0202]: an ultrasound device 502 is communicatively coupled to a computing device 504 via a communication link 512;  a front-facing imaging device 506 captures non-acoustic images; 
    PNG
    media_image4.png
    458
    494
    media_image4.png
    Greyscale
Fig. 5B; [0204]:  a non-acoustic image 512 of the ultrasound device 502 is captured by the imaging device 506; [0295]: a video sequence); and 
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 12. 

Regarding to claim 13 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 13. 

Regarding to claim 14 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 14.

Regarding to claim 15 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 15. 

Regarding to claim 16 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 16.

Regarding to claim 17 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 17. 
 
Regarding to claim 18 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 18.

Regarding to claim 19 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 19.

Regarding to claim 20 (Original), the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 20.

Regarding to claim 21 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 10. Therefore, same rational used to reject claim 10 is also used to reject claim 21.

Regarding to claim 22 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 11. Therefore, same rational used to reject claim 11 is also used to reject claim 22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616